


110 HR 1993 IH: Counterterrorism Financing

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1993
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Ms. Moore of
			 Wisconsin (for herself, Mr. Frank of
			 Massachusetts, and Mr. Scott of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the delivery of counterterrorism financing
		  training and technical assistance by providing for greater interagency
		  coordination and cooperation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Counterterrorism Financing
			 Coordination Act.
		2.FindingsThe Congress finds as follows:
			(1)In an October 2005 report to the Congress,
			 the Comptroller General reviewed the United States Government’s interagency
			 efforts to coordinate the delivery of training and technical assistance to
			 countries vulnerable to terrorist financing, and issues of accountability in
			 the blocking of terrorist assets held in the United States by the Secretary of
			 the Treasury.
			(2)In
			 April 2006, the Comptroller General of the United States testified before the
			 Congress on the findings of the October 2005 report and, among other things,
			 the Comptroller General testified that Although the United States
			 Government provides a range of training and technical assistance to countries
			 it deems vulnerable to terrorist financing, it does not have a strategic and
			 integrated plan to coordinate the delivery of this assistance..
			(3)The Terrorist
			 Financing Working Group, an interagency entity established by the National
			 Security Council and chaired by the Secretary of State, coordinates the
			 delivery of training and technical assistance to nearly two dozen countries the
			 Working Group considers to be priority countries, as well as to other countries
			 the Working Group considers to be nonpriority countries, that are vulnerable to
			 terrorist financing.
			(4)The Comptroller General testified that the
			 Secretary of State and the Secretary of the Treasury disagree about the roles
			 and procedures of each agency within the Terrorist Financing Working Group for
			 the delivery of counterterrorism financing training and technical assistance,
			 thereby causing the overall effort to lack effective leadership.
			(5)An example of how this disagreement has
			 impacted the delivery of training and technical assistance to countries
			 vulnerable to terrorist financing is as follows:
				(A)In May 2005, the
			 Department of State denied a Department of the Treasury employee official entry
			 into a priority country in response to a request from the central bank of that
			 country to set up a financial intelligence unit.
				(B)The Secretary of State told the Comptroller
			 General that the Department wanted to conduct a Terrorist Financing Working
			 Group assessment before allowing the Department of the Treasury to continue its
			 work.
				(C)According to the report of the Government
			 Accountability Office, the United States Ambassador to the country requested a
			 delay in the assessment and the work of the Department of the Treasury was
			 allowed to proceed.
				(D)However, as a
			 result of this disagreement, the entry of the Department of the Treasury
			 official into the country and the work itself was delayed by several
			 months.
				(6)The Comptroller
			 General testified that the interagency coordinating effort on terrorist
			 financing training and technical assistance lacked other key elements that are
			 critical to effective strategic planning, such as the strategic alignment of
			 resources with needs and risks, and a process to measure results.
			(7)The October 2005 report of the Comptroller
			 General found that the Attorney General, who provides technical assistance in
			 the drafting of anti-terrorist financing legislation for priority countries,
			 concluded that having procedures and practices for Terrorist Financing
			 Working Group priority countries that differ from those for other vulnerable
			 countries creates problems.
			(8)The October 2005
			 report of the Comptroller General cited several instances of interagency
			 disagreements on whether it is appropriate for contractors for the United
			 States to provide legislative drafting assistance for counterterrorism
			 financing legislation.
			(9)In connection with
			 this disagreement, the Secretary of State and the Attorney General believe that
			 legislative drafting should be conducted by officials of the Department of
			 Justice, while the Secretary of the Treasury, in some instances, advocated the
			 use of contractors for nonpriority countries.
			(10)The Attorney
			 General objected to the use of contractors and indicated that previous
			 contractor work on legislative drafting did not meet international standards
			 for effective counterterrorism financing legislation, citing as an example the
			 work of a contractor to the Agency for International Development who assisted
			 in drafting legislation which officials of the Department of Justice had to
			 complete because the draft included substantial deficiencies, in the opinion of
			 the Attorney General.
			(11)In April 2006,
			 officials representing the Secretary of State and the Secretary of the Treasury
			 testified before the Financial Services Committee of the House of
			 Representatives that they did not act on the Comptroller General’s
			 recommendations to develop a strategic and integrated plan for the delivery of
			 counterterrorism financing training and technical assistance and to enter into
			 an interagency Memorandum of Agreement that clarifies each agency’s roles and
			 responsibilities.
			(12)The officials testified that both the
			 Secretary of State and the Secretary of the Treasury believe that an integrated
			 strategic plan already exists and that There is no desire among the
			 Terrorist Financing Working Group agencies to reinvent a process that has
			 worked well for several years and worked even better since the issuance of the
			 General Accountability Office report..
			(13)The Comptroller
			 General recommended in his congressional testimony that Congress require
			 the Secretary of State and the Secretary of the Treasury to submit an
			 annual report to Congress showing the status of interagency efforts to develop
			 and implement an integrated strategic plan and Memorandum of Agreement to
			 ensure Terrorist Financing Working Group’s seamless functioning, particularly
			 with respect to Terrorist Financing Working Group roles and
			 procedures.
			3.Memorandum of
			 agreement required
			(a)In
			 generalThe Secretary of
			 State and the Secretary of the Treasury shall negotiate and enter into a
			 Memorandum of Agreement (hereafter in this section referred to as the
			 Agreement) specifying the role of each of the Secretaries'
			 respective Departments in the delivery of counterterrorism financing training
			 and technical assistance provided to countries abroad (without regard to
			 whether any country is designated as a priority country or a nonpriority
			 country by the Terrorist Financing Working Group).
			(b)Specific subject
			 To be includedIn addition to such other matters as the Secretary
			 of State and the Secretary of the Treasury determine to be appropriate for
			 inclusion in the Agreement, the Agreement shall include the following:
				(1)Leadership and
			 roleThe specific designation
			 of leadership, and the role of each agency, in the delivery of counterterrorism
			 financing training and technical assistance to all countries (without regard to
			 whether any country is designated as a priority country or a nonpriority
			 country by the Terrorist Financing Working Group).
				(2)Dispute
			 resolution methodologyA
			 methodology and procedures for resolving interagency disputes over the delivery
			 of counterterrorism financing training and technical assistance, which shall
			 include specific and reasonable timeframes for seeking such resolution before
			 elevating unresolved disagreements to the next level of decision-making, up to
			 and including the Secretaries, and a process for submitting any disputes the
			 Secretaries are unable to resolve within a specific and reasonable timeframe to
			 the National Security Council for resolution.
				(3)Coordination of
			 funding and resourcesThe
			 coordination of funding and resources for counterterrorism financing and
			 anti-money laundering training and technical assistance delivered to all
			 countries (without regard to whether any country is designated as a priority
			 country or a nonpriority country by the Terrorist Financing Working Group),
			 including the means for providing a transparent assessment of United States
			 Government resources and a method for aligning those resources with the needs
			 of vulnerable countries.
				(4)Private
			 contractorsA procedure for
			 determining the appropriateness of any use of contractors by the Secretary of
			 the Treasury in the delivery of counterterrorism financing training and
			 technical assistance in any country (without regard to whether the country is
			 designated as a priority country or a nonpriority country by the Terrorist
			 Financing Working Group), including a system for evaluating, in consultation
			 with the Secretary of State, the Attorney General and other appropriate
			 officers, the quality of work performed by such contractors.
				(5)Performance
			 evaluationA process to
			 measure the performance and results of counterterrorism training and technical
			 assistance.
				4.Annual
			 report
			(a)In
			 generalThe Secretary of the
			 Treasury shall include in the annual report to the Congress on terrorist assets
			 complete information on the nature and extent of activities, during the period
			 covered by the report, in blocking access of owners or account holders to
			 financial assets due to the connection of such owners or accountholders to
			 terrorism.
			(b)ContentsThe
			 report under subsection (a) shall include the following:
				(1)The results of the performance evaluation
			 under Memorandum of Agreement entered into pursuant to section 3 for the period
			 covered by the report.
				(2)Differences in
			 amounts blocked between the period covered by the report and preceding
			 periods.
				(3)When and why
			 blocks were removed from financial assets during period covered by the
			 report.
				(4)The achievements
			 and obstacles faced by the United States Government with respect to locating
			 and blocking terrorist assets or in the delivery of counterterrorism financing
			 training and technical assistance.
				(5)A
			 classified index.
				
